May 18, 1978



78-28            MEMORANDUM OPINION FOR THE ASSISTANT
                 ATTORNEY GENERAL, CRIMINAL DIVISION

                 Immigration and Nationality Act (8 U.S.C. § 1329)—
                 Eluding Inspection— Criminal Offense— Venue


    This is in response to your m emorandum concerning prosecutions under 8
U .S.C . § 1325 following the recent unreported decision of the Idaho Federal
District Court in United States v. Wissel, which by implication held that that
provision did not create a continuing offense. Specifically, you inquire whether
prosecutions for “ eluding inspection” under 13251 may continue to be brought
in the district where a defendant is apprehended, as authorized by 8 U .S.C .
§ 1329,2 or whether the Sixth A m endm ent1 bars such proceedings except in a
district at or near the border where the inspection should have taken place. We
concur in the conclusion reached in your memorandum that because of the
Sixth Amendment requirem ent, § 1329 is unconstitutional since it authorizes
prosecution in a district other than the district at or near the border where the
inspection should have taken place. Accordingly, we recommend that § 9-73.110
o f the United States A ttorneys’ Manual be amended.


   '8 U .S .C . § 1325 p ro v id e s:
          A n y alien w h o ( I ) e n te rs th e U n ite d S ta te s a t any tim e o r p la c e o th e r th a n as
      d e sig n a te d b y im m ig ratio n o ffic e rs , o r (2 ) e lu d e s e x a m in a tio n o r in sp ec tio n by im m ig ra ­
      tio n o ffic e rs , o r (3 ) o b ta in s e n try to th e U n ite d S ta te s by a w illfu lly false o r m isle ad in g
      re p re sen ta tio n o r th e w illfu l c o n c e a lm e n t o f a m a te ria l fa c t, sh all . . . be g u ilty o f a
      m isd e m ea n o r. . . .
   28 U .S .C . § 1329 p ro v id e s in p e rtin e n t part:
          T h e d istric t c o u rts o f th e U n ite d S ta te s sh all h av e ju risd ic tio n o f all c a u s e s, c ivil and
      c rim in a l, a risin g u n d e r an y o f th e p ro v is io n s o f th is su b c h a p te r. It shall be the d u ty o f the
      U n ite d S ta te s a tto rn e y o f th e p ro p e r d is tric t to p ro se cu te e v e ry su ch suit w h e n b ro u g h t by
      th e U n ite d S ta te s. N o tw ith s ta n d in g a n y o th e r la w , su ch p ro se c u tio n s o r su its m ay be
      in stitu te d at an y p la c e in th e U n ite d S ta te s at w h ic h th e v io la tio n m ay o c c u r o r at w hich
      th e p e rso n c h a rg e d w ith a v io la tio n u n d e r sec tio n 1325 o r 1326 o f th is title m ay be
      a p p re h en d e d . . . .
    ’T h e S ix th A m e n d m e n t's g u a ra n te e th a t “ In all c rim in a l p ro s e c u tio n s, the acc u sed shall en jo y
the rig h t to a sp ee d y an d p u b lic tria l, by an im p a rtia l ju ry o f the S ta te and d istric t w h erein the crim e
sh all h a v e b een c o m m itte d . . . " c o m p le m e n ts th a t fo u n d in A rtic le III. § 2 , cl. 3 , that “ T h e T ria l o f
all C rim e s. . . sh all be by Ju ry ; an d su ch T ria l sh all be h e ld in the S tate w h e re the said C rim e s shall
h av e b e en c o m m itte d ."

                                                                  110
     Absent a continuing offense rationale, you have indicated that an “ eluding
 inspection” violation cannot be deemed to have been committed in the district
 in which the defendant is found. It follows, then, as a constitutional matter, that
 all prosecutions charging violations of § 1325 must be brought in the district
 where the offense was com m itted, i.e., where the alien entered the country or
 where the inspection station to which he was to have reported is located.
    There is no way in which the clear language of § 1329 can be reconciled
 with this conclusion; it appears instead that its specification o f the venue of
 § 1325 prosecutions as “ at any place . . . at which the person charged with
 [such] a violation may be apprehended” is merely an anomaly produced by
 inartful drafting. Section 1329 was originally enacted in 1917,4 before
 illegal entry had been criminalized rather than simply made a ground for
 deportation. The language o f this early version5 differed in minor but signifi­
 cant ways from the current version adopted as part o f the overall 1952 revi­
 sion o f the immigration laws. W hile the earlier language appeared to apply
to both criminal and civil proceedings and might be read to provide for pro­
ceedings where the person charged “ may be found” only in the latter case,6
the 1952 revision subtly but significantly changed this focus by authorizing
prosecutions only under certain enumerated criminal provisions (namely,
 §§ 1325 and 1326) in districts where the violator is “ apprehended,” not
simply where he might be found, i.e., reside. This modification makes good
sense in relation to § 1326, which was simultaneously revised to render
criminal the act o f being “ found” in the United States where an alien had once
been arrested and deported or excluded and deported.7 Thus, under the revised
version o f § 1326, if an alien who had previously been deported was found in a
particular locality he could properly be prosecuted in that locality because in
that context his presence there constituted a continuing offense that had begun



   4See A ct o f F e b ru a ry 5 , 1917, c h . 2 9 , § 25; 39 S tat. 893.
   5T h is v e rsio n read as fo llo w s:
         T h at th e d istric t c o u rts o f th e U n ited S ta te s are h e re b y in v e sted w ith full ju risd ic tio n o f
      all c a u se s, c iv il an d c rim in a l, a risin g u n d e r an y o f th e p ro v isio n s o f th is A c t. T h a t it shall
      be the d u ty o f the U n ited S ta te s d istric t a tto rn e y o f th e p ro p e r d istric t to p ro se cu te e v ery
      su ch su it w h en b ro u g h t by th e U n ited S ta te s u n d e r th is A c t. S u ch p ro se cu tio n s o r su its
      m ay be in stitu te d in an y p lace in th e U n ited S tates at w h ic h th e v io la tio n m ay o c c u r o r at
      w hich th e p e rso n c h a rg e d w ith su ch v io la tio n m ay be fo u n d . . . .
    6T h e R ep o rt o f th e S en a te Ju d ic ia ry C o m m itte e o n the Im m ig ra tio n and N a tu ra liz a tio n S y ste m s
o f the U nited S tates u n d e rta k e n in p re p a ra tio n fo r th e 1952 re v isio n o f the im m ig ratio n law s read
the e a rlie r v e rsio n v ery n a rro w ly . ( “ T h e sec tio n is ra re ly in v o k e d an d it is the g e n eral ru le that
v io lations m u st be p ro se cu te d in th e ju d ic ia l d istric t in w h ic h th e o ffen se w as c o m m itte d .” ) S . R ept.
N o. 1515, 8 1 st C o n g ., 2d s e s s ., at 6 5 0 (1 9 5 0 ).
   7T h e e a rlie r v ersio n o f § 1326 (8 U .S .C .§ 180 (a) (1 9 4 0 e d .)) h ad p rovided:
      If any alien h as b e en arre sted an d d e p o rte d in p u rsu a n ce o f la w . . . and if he e n te rs o r
      attem p ts to e n te r the U n ite d S tates. . . he sh all b e g u ilty o f a fe lo n y . . . .
S ectio n 1326 n o w p ro v id es;
      A ny alien w h o —
      (1) h a s b e en arre sted an d d e p o rte d o r e x c lu d e d an d d e p o rte d an d th e re a fte r
      (2 ) e n te rs, atte m p ts to e n te r, o r is at an y tim e fo u n d in , the U n ite d S ta te s. . .sh a ll be
      g u ilty o f a felo n y . . . .

                                                                  Ill
 when he reentered. Although the difficulties inherent in proving where an alien
 had entered the country so as to establish the proper venue for a prosecution
 under § 1325 would appear to be no less than those which spurred the revision
 of § 1326,8 no comparable amendment to the former section was recommended;9
 the alteration that was accom plished in amending § 1329 to refer to that section
 as well, therefore, lacked the necessary foundation to have an equivalent effect.
    We cannot reconcile the language o f § 1329 with the requirement that
 prosecutions be undertaken in the district where the crime was committed; thus,
 we recommend that no future prosecutions under § 1325 be instituted except in
 such districts. We suggest the following language, which might serve as a
 substitute for that now included in the last sentence o f § 9-73.110 o f the United
 States A ttorneys’ Manual:
         Cases charging the defendant with eluding examination or inspection
         should be prosecuted in the district where the inspection station to
         which the alien was to have reported on entering the United States is
         located.

                                                                               John M . H arm on
                                                                        Assistant Attorney General
                                                                                   Office o f Legal Counsel




  " D e p u ty A tto rn e y G e n e ra l P e y to n F o rd , te stify in g in 1951 d u rin g h e arin g s on e a rlie r v e rsio n s o f
im m ig ratio n le g isla tio n u ltim a te ly a d o p te d th e fo llo w in g y e a r, stated that § 2 76 o f the bill (§ 1326)
      . . . a d d s to e x istin g law by c re a tin g a c rim e w h ich w ill be c o m m itte d if a p re v io u sly
      d e p o rte d alie n is su b se q u e n tly fo u n d in th e U n ited S ta te s. T h is c h a n g e w o u ld ov e rc o m e
      th e in a d e q u ac ie s in e x istin g law w h ic h h a v e b e en o b se rv e d in th o se c ase s in w h ic h it is
      not p o ssib le fo r th e Im m ig ra tio n a n d N a tu ra liz a tio n S e rv ic e to e sta b lis h the p la c e o f
      re e n try , an d h e n c e th e p ro p e r v e n u e , a ris in g in p ro se c u tio n s a g ain st a d e p o rte d alien
      u n d e r th e 1929 a ct. [Joint Hearings Before the Subcommittees o f the Committees on the
      Judiciary on S. 716, H .R . 2379, and H.R. 2816, 8 2 d C o n g ., 1st s e s s ., at 7 1 6 (1951)]
  9See n . 8 , supra. N o m e n tio n a t all w a s m a d e o f th e p ro v isio n s that u ltim a te ly b e ca m e §§ 1325
and 1329.

                                                                 112